custody. NRS 1250.150's meaning, scope, and application to the district
                court's custody determinations are issues of law that we review de novo.
                Arguello v. Sunset Station, Inc., 127 Nev. , , 252 P.3d 206, 208
                (2011).
                            NRS 1250.150 states: "Deployment or the potential for future
                deployment must not,        by itself,   constitute a substantial change in
                circumstances sufficient to warrant a permanent modification of a custody
                or visitation order." NRS 1250.150 (2011) (repealed 2013) (emphasis
                added). In interpreting NRS 1250.150, the ultimate goal is to effectuate
                the Legislature's intent.    See Cromer v. Wilson, 126 Nev. 106, 109, 225
P.3d 788, 790 (2010). In so doing, clear and unambiguous statutes are
                interpreted based on their plain meaning. Id.
                            Pena exaggerates NRS 1250.150's scope and meaning. He
                reads the statute as barring a district court from considering military
                activity and its effects on the children. NRS 1250.150's language does not
                support this interpretation. It states that deployment "by itself' cannot be
                the basis for finding a substantial change in circumstances. NRS
                1250.150 (2011) (repealed 2013) (emphasis added). Thus, NRS 1250.150
                permits the consideration of deployment or its effects, so long as
                deployment is not the district court's sole consideration when making a
                substantial-change-in-circumstances determination. To construe the
                statute as Pena does would require a district court to ignore all matters
                that occur during deployment, even those affecting a child's well-being.
                The plain meaning of this statute does not suggest that the Legislature
                intended for the absurd result of a district court closing its eyes to all
                other events that affect a child. See City Plan Dev., Inc. v. Office of Labor



SUPREME COURT
        OF
     NEVADA
                                                         2
(Oj 1947A
                Comm'r, 121 Nev. 419, 435, 117 P.3d 182, 192 (2005) (providing that this
                court avoids interpretations that reach absurd results).
                            Furthermore, NRS 125C.150 applies to instances of
                "deployment," which is defined as "the transfer or reassignment of a
                member of the military, unaccompanied by any family member, on active
                duty status in support of combat or another military operation, including,
                without limitation, temporary duty." NRS 125C.110 (2011) (repealed
                2013). Thus, the statute permits the district court to consider other
                aspects of military service, such as transfers between bases within the
                United States that cause the military parent's children to be relocated.
                See id.
                            Here, as we explain below, the district court did not rely solely
                on Pena's prior deployment or potential future deployments in making its
                custody determination. Therefore, NRS 125C.150 was not implicated in
                this case. Since NRS 125C.150 was not violated, we will review Pena's
                claim that the district court abused its discretion in granting primary
                physical custody to Kemper.
                The district court did not abuse its discretion by granting Kemper's motion
                to modify custody
                            We review child custody determinations for an abuse of
                discretion. Ellis v. Carucci, 123 Nev. 145, 149, 161 P.3d 239, 241 (2007).
                We do not disturb a district court's "factual findings [when] they are
                supported by substantial evidence, which is evidence that a reasonable
                person may accept as adequate to [support the result]."      Id. at 149, 161
                P.3d at 242 (citation omitted). "[A] modification of primary physical
                custody is warranted only when (1) there has been a substantial change in
                circumstances affecting the welfare of the child, and (2) the child's best


SUPREME COURT
        OF
     NEVADA
                                                      3
(0) I947A
                  interest is served by the modification." Id. at 150, 161 P.3d at 242. Both
                  prongs of this test must be satisfied for the modification to occur.       Id. at
                  150-51, 161 P.3d at 242-43.
                        The evidence was adequate to support the district court's finding of a
                        change in circumstances
                              To be relevant to a substantial-change-in-circumstances
                  determination, "any change in circumstances must generally have
                  occurred since the last custody determination." Ellis, 123 Nev. at 151, 161
                  P.3d at 243. Custody should not be modified if the circumstances that
                  existed at the time of the last custody order are the same.         Mosley v.
                  Figliuzzi, 113 Nev. 51, 58-59, 930 P.2d 1110, 1115 (1997).
                              Around the time that the 2005 custody order was entered, the
                  district court observed that Kemper lacked stable employment and resided
                  in low-income housing. Since that time, Kemper remarried, started a
                  career at a bank, and bought a five-bedroom home in Winnemucca that
                  she intends to reside in indefinitely. Kemper and Pena's minor children
                  now reside in Kemper's custody in Winnemucca and have developed good
                  relationships with their younger half-siblings, stepfather, and friends.
                              While other jurisdictions have held that a change of
                  circumstances of a noncustodial parent is not sufficient to warrant a
                  modification in custody, see, e.g., Lloyd v. Butts, 37 S.W.3d 603, 607 (Ark.
                  2001), Nevada has not adopted this position.     See Ellis, 123 Nev. at 151,
                  161 P. 3d at 243 (holding that a change in the circumstances of the child or
                  the family unit as a whole is considered in making a change of
                  circumstances determination). While the dissent advocates adopting such
                  a rule, here the outcome would still be the same. The district court did not
                  rely solely on Kemper's improved circumstances in its decision. It also


SUPREME COURT
        OF
     NEVADA
                                                        4
(D) 1947A    d°
                    relied on the fact that at the time Kemper filed her motion for a
                    modification of custody, the minor children had been in Kemper's sole care
                    in Winnemucca for eighteen months, where they had adapted to their new
                    school and living situation. This was a substantial change in
                    circumstances from the last custody determination in 2005, when the
                    children were in the primary physical custody of Pena and living and
                    attending school wherever he was stationed. We therefore hold that
                    because there was substantial evidence to support the district court's
                    finding of a substantial change of circumstances affecting the children's
                    welfare, the district court did not abuse its discretion.
                          The evidence was adequate to support the district court's finding that
                          the change in custody was in the best interests of the children
                                The primary consideration in custody matters is the child's
                    best interest. Ellis, 123 Nev. at 151-52, 161 P.3d at 243. In making this
                    determination, the district court must consider all relevant matters in
                    addition to the factors listed in NRS 125.480(4).      Id. at 152, 161 P.3d at
                    243. The consideration of these matters is a "balancing test[ ]" where the
                    district court "weigh[s] each factor that may affect" the child.       Rico v.
                    Rodriguez, 121 Nev. 695, 701, 120 P.3d 812, 816 (2005). The district court
                    has broad discretion in determining a child's best interest.        Primm v.
                    Lopes, 109 Nev. 502, 504-05, 853 P.2d 103, 104-05 (1993).
                                 Here, the district court considered evidence that the children
                    had developed good relationships with each other, their half-siblings, their
                    stepfather and mother, and their friends in Winnemucca. Kemper
                    presented reliable evidence that she and her husband were attentive
                    parents. The oldest child, who was 15 at the time of the district court's
                    determination, expressed a desire to remain in Winnemucca, while the


SUPREME COURT
        OF
     NEVADA
                                                           5
(0) 1947A    cgr.
                   younger child expressed an interest in being with both Kemper and Pena.
                   The district court also concluded that it would not be in the children's best
                   interests to split them between their parents.'
                                In light of the evidence considered by the district court, we
                   hold that a reasonable person could conclude that the evidence was
                   sufficient to support the district court's determination that it would be in
                   the best interests of the children to grant Kemper primary physical
                   custody. See Ellis, 123 Nev. at 149, 161 P.3d at 242.
                   Conclusion
                                Since the district court did not base its determination solely on
                   Pena's deployment, it did not erroneously disregard NRS 125C.150.
                   Furthermore, there was substantial evidence to support the district court's
                   finding that a change in circumstances occurred and that the children's




                          'Though we review best-interest-of-the-child determinations for an
                   abuse of discretion, Ellis, 123 Nev. at 149, 161 P.3d at 241, the dissent
                   inappropriately reweighs the facts for itself. See Las Vegas Fetish &
                   Fantasy Halloween Ball, Inc. v. Ahern Rentals, Inc., 124 Nev. 272, 277
                   n.14, 182 P.3d 764, 767 n.14 (2008) (holding that we will not reweigh
                   evidence when reviewing a district court's exercise of discretion). It relies
                   heavily on its own interpretations of evidence that, when taken out of
                   context, suggest that the district court abused its discretion. For instance,
                   there was evidence that many of the school absences related to a period of
                   hospitalization of Kemper, a single family trip, and the proclivity of the
                   older child to be late to individual classes during the school day, which
                   were counted as full absences. Likewise, there was evidence presented
                   that it was the children's choice to occasionally speak to Pena on speaker
                   phone and that during this time the minor daughter had her own cell
                   phone on which Pena could call her without going through Kemper.


SUPREME COURT
        OF
     NEVADA
                                                          6
(0) 1947A    eto
                       best interests were served by being in the primary physical custody of
                       their mother. Therefore, we hold that the district court did not abuse its
                       discretion in modifying custody in favor of Kemper. Accordingly, we
                                   ORDER the judgment of the district court AFFIRMED.




                                                                                      , C.J.
                                                          Gibbons


                                                                        eet-434..\       J.
                                                          Hardesty


                                                           [ ()IAA a.--QC -              J.
                                                          Parraguirre


                                                                                         J.
                                                          Saitta



                       cc: Hon. Michael Montero, District Judge
                            Carolyn Worrell, Settlement Judge
                            Kyle B. Swanson
                            Jack T. Bullock, II
                            Humboldt County Clerk




SUPREME COURT
        OF
     NEVADA
                                                            7
(0) 1947A    as1S/0,
                   PICKERING, J., with whom DOUGLAS, J., and CHERRY, J., agree,
                   dissenting:
                                 To promote stability and continuity in the life of children and
                   to discourage parents' repeated litigation of previously tried issues, a
                   Nevada court may only modify a foreign court's custody order where there
                   has been a substantial change in circumstances that affects the welfare of
                   a child in question since the original custody order issued, and the
                   modification would be in the child's best interests.    See Ellis v. Carucci,
                   123 Nev. 145, 146-47, 161 P.3d 239, 240 (2007). The first prong of this test
                   is based on preclusion principles, and thus district courts that consider
                   motions for custodial modifications are duty bound to stringently enforce
                   it, see id. at 151, 161 P.3d at 243, and it is incumbent on this court to
                   ensure that "the district court . .. reached its conclusions for the
                   appropriate reasons" on review. Id. at 149, 161 P.3d at 241-42.
                                 Here, the district court judge found that the circumstances of
                   the Pena children had substantially changed and cited four facts in
                   support of that conclusion: (1) the children's enrollment in Humboldt
                   County schools from January 2010 to August 2012 was "the longest
                   continuous period of time in which the children have attended school in
                   the same school district"; (2) Paul's decision to reenlist in the military had
                   resulted in his being "at risk for future transfers of duty stations and
                   deployments" and the children's "transfers from school to school"; (3)
                   Nichole had "made substantial changes in her life" such that she could
                   now provide the children with "a stable home with sufficient space; [half]
                   siblings to share life with, [and] a healthy step-father and mother
                   relationship for guidance"; and (4) the older of the two children had laid
                   down roots in Winnemucca and expressed a desire to stay. I cannot agree
SUPREME COURT
        OF
     NEVADA


(0) 1947A    ez.
                   with my colleagues in the majority that these findings were legally
                   sufficient   to support the district court's conclusion that the circumstances
                   of the Pena children had changed sufficiently to warrant a change in the
                   children's custody from the father to the mother.
                                 The first finding, that the children had been enrolled in
                   Humboldt County schools for "the longest continuous period of time" they
                   had ever been enrolled in any district, was, according to the district court,
                   a "substantial factor" in its determination. This finding apparently
                   stemmed from Nichole's testimony that "[t]his is the longest [the children
                   have] been in the same schools—or same city of schools." But Nichole
                   qualified this assertion—"From what         I understand, if my years are right,
                   for when they were in Louisiana, I'm not really sure the exact amount of
                   time that they were there, but, yeah"—and provided no supporting
                   documentation. All else aside, Nichole's testimony was probably not
                   sufficient to sustain the finding.    See Ellis, 123 Nev. at 149, 161 P.3d at
                   242. And the remainder of the record actually belies the court's finding
                   inasmuch as Paul testified without equivocation, and provided school
                   records demonstrating, that the children had previously been enrolled in
                   the Waynesville, Louisiana, school district from 2004 to 2008, two years
                   longer than they had at that time attended Winnemucca schools. Thus,
                   this finding was in error and could not properly support the district court's
                   legal conclusion. See id.
                                 As to the second finding, the district court's decri al of the
                   effects of Paul's military career as a change in the family's circumstances,
                   this was also erroneous—Paul's career in the military, the risk of
                   reassignment and deployment that accompanied it, and his transfers from
                   base to base all preceded the original Texas order awarding him primary

SUPREME COURT
        OF
     NEVADA
                                                           2
(0) 1947A    Gee
                physical custody of the children and continued after it, though Paul
                presented evidence that the likelihood of his additional transfer or
                deployment had decreased significantly since his original enlistment.
                Moreover, even if it were a change in circumstances, it was not a change
                that negatively affected the welfare of the children as Ellis requires. See
                id. at 147, 161 P.3d at 240. The children's grades and school attendance
                were far better when they were in their father's custody—despite their
                various transfers—than they have been in Winnemucca. Moreover, as a
                result of Paul's continued military career, the children have had access to
                quality health coverage and will soon be eligible for other benefits
                associated with Paul's impending retirement, not the least of which being
                the G.I. Bill, which will help cover their college expenses.
                            With regard to the positive changes in Nichole's life,
                specifically that she now holds down a job, has moved out of "low income
                housing," and recently purchased a home that she and the children share
                with her third husband and the children's three half-siblings. they cannot
                justify the district court's legal conclusion; a change of circumstances of
                the noncustodial parent should not be sufficient to warrant a modification
                in custody. See Lloyd v. Butts,    37 S.W.3d 603, 607 (Ark. 2001). This is
                logical where, as here, it appears that the custodial parent has always
                provided a similarly stable environment for the children because, though
                the changed circumstances are an overall "plus" for the children, they do
                not impact the children's welfare in terms of their current custodial
                arrangement. See Schuchmann v. Schuchmann, 768 So. 2d 614, 618 (La.
                Ct. App. 2000); Considine v. Considine, 726 S.W.2d 253, 255-56 (Tex. App.
                1987). Indeed, public policy mandates this result, else the parent who—it
                should be said, laudably—changes his or her circumstances from jobless

SUPREME COURT
     OF
   NEVADA
                                                      3
OM 1947A e
                and homeless to employed and property-owning could always satisfy the
                "changed circumstances" prong, thus rewarding a parent for his or her
                prior lack of fitness. It is therefore no surprise that a        majority of
                jurisdictions so hold. See 2 Jeff Atkinson, Modern Child Custody Practice
                § 10-8 (2d ed. 2013) (collecting cases).
                            This leaves only the district court's fourth finding supporting
                its conclusion that the Pena children's circumstances had changed; to wit,
                that the older daughter now expressed a desire to stay with her mother in
                Winnemucca while the younger son ultimately asked to return to Texas
                with his father. This may be a change in circumstances—perhaps, prior to
                the original custody proceeding or Paul's most recent deployment both his
                children wanted to stay in Texas—though the only evidence supporting
                that this was a change in the children's preferences was Nichole's response
                to the compound question, "And why when he got back from his
                deployment did you not feel it appropriate for the kids to go back to him?
                What had changed, if anything?" that, "They [the children] didn't want to
                go." In that Nichole could have intended to explain either why she did not
                "feel it appropriate" to return the children to their father—despite the
                Texas court order so requiring—or what circumstances had changed, the
                district court's factual finding was probably not sufficiently supported.
                And in any case, it is not clear that such a change would affect the welfare
                of the children so as to justify seating custody with the children's mother
                given that one of the children also expressed a desire to stay with their
                father.
                            This is especially so given that the daughter's preference for
                remaining with Nichole was, at least according to Nichole, based on the
                friendships the daughter had formed in Winnemucca during Paul's

SUPREME COURT
        OF
     NEVADA
                                                       4
(0) 1947A
                 deployment and after Nichole—in knowing violation of a Texas court
                 order—retained physical custody of the children following his return. As
                 to the supposed change in the daughter's preferences that developed
                 during Paul's deployment, it is unclear whether NRS 125C.150—which
                 was enacted at the time of the district court's custodial hearing and
                 mandated that "[di eployment or the potential for future deployment must
                 not, by itself, constitute a substantial change in circumstances sufficient to
                 warrant a permanent modification of a custody or visitation order"—
                 prohibited consideration of such effects of a parent's deployment, and to
                 the extent that the majority impliedly assumes that the statute allowed a
                 court to consider the roots a child puts down during a parent's military
                 deployment in changed circumstance analysis, it should have said so via
                 published opinion. In any case, that the Pena daughter has set down roots
                 in Winnemucca cannot by itself be a "substantial" change so as to warrant
                 custodial modification; it is to be expected, indeed desired, that a child will
                 make friends and settle in while his or her parent is deployed, and if such
                 facts were alone sufficient to warrant a modification in custody, a deployed
                 parent could always face a modification hearing upon his or her return.
                 Inasmuch as service members who fear losing custody of their children
                 will be unable "to devote their entire energy to the defense needs of the
                 Nation," see 50 U.S.C. app. § 502 (2012), this result runs counter to public
                 policy; every enlisted parent would have cause for distraction. Further, to
                 the extent that the daughter's Winnemucca friendships deepened during
                 Nichole's wrongful retention of the children, our prior case law should
                 have cautioned the district court from allowing that to factor into its
                 decision-making.   Cf. Vaile v. Eighth Judicial Dist. Court, 118 Nev. 262,
                 278, 44 P.3d 506, 517 (2002).

SUPREME COURT
        OF
     NEVADA
                                                        5
(0) 1947A    e
                            Thus, the record evidence supporting the district court's
                finding of substantially changed circumstances is scant, to say the least,
                though the bar for demonstrating changed circumstances is high.          See
                Ellis, 123 Nev. at 151, 161 P.3d at 243. And, even assuming that the
                district court properly found that circumstances had substantially
                changed since the original custody proceeding so as to potentially warrant
                a custody modification, it needed to make an additional finding that the
                children's best interests were served by the modification.    Id. at 151-52,
161 P.3d at 243. Though the district court concluded "that [Nichole] ha[d]
                met her burden of proof establishing that the best interests of the children
                would be served by the change of custody," it failed to describe in any
                greater detail how it reached that conclusion, and, given the record, I
                decline to infer, as a majority of this court does, that the district court
                properly exercised its discretion in this regard.
                            As noted, the children's grades had dropped dramatically, and
                with them their prospects for higher education; this downward trend was,
                perhaps, reflective of their parents' respective values in that while Paul
                labored on to retirement in order to provide his children the opportunity to
                attend college, Nichole was apparently resigned to her children's poor
                scholastic performance, testifying that her son simply "gave up" on his
                studies, her daughter was "sidetracked" and impossible to get back on
                course, and that if the children "wanted to grow up to be a street sweeper"
                or a "cosmetologist," she was "okay with that" because she "[didn't] expect
                [them] to go to law school or be a doctor." While such academic and career
                choices are perfectly acceptable for adults to make for themselves, where
                children are capable of attaining above-average grades—which the record
                demonstrates these children are—their best interests are served by

SUPREME COURT
        OF
     NEVADA
                                                      6
(0) 1947A
                       encouraging them to attain those grades so that, if their life takes a
                       different direction than they expect at ages 11 and 15, there are other
                       opportunities open to them. See Ellis, 123 Nev. at 153, 161 P.3d at 244; cf.
                       Frueh v. Frueh, 771 N.W.2d 593, 599 (N.D. 2009) (noting with concern a
                       child's lack of interest in his education).
                                    Grades aside, the children had significant behavioral
                       problems, both in and out of school. The daughter had 70 unexcused
                       absences from her high school classes in one semester, the son 15, and
                       Nichole had been warned, as to both children, that their absences were
                       excessive so as to put them at risk of repeating a grade level. The
                       daughter served four in-house suspensions in one semester for her
                       attendance and dress code violations, her identity as a repeat dress code
                       offender so familiar to the school authorities that the notes for one of those
                       disciplinary notices stated simply: "[Minor daughter's] shorts were too
                       short again today." And, the police had contacted Nichole to inform her
                       that her then 13-year-old daughter was linked romantically to a 19-year-
                       old male who was being charged with statutory seduction for possessing
                       sexualized images of other minor girls on his phone. What is more, by
                       Nichole's own admission, this relationship continued for at least four
                       months following the police visit.
                                    Further, the living situation Nichole provides for the children,
                       though apparently improved from the housing in which she had previously
                       resided, remains questionable. The house is large-3,600 square feet—
                       and the children have their own rooms. But, they have also shared the
                       home, at different times, with different young males who are unrelated to
                       them, a matter that is particularly troubling given the daughter's
                       romantic proclivities. And added to this are Nichole's repeated health

SUPREME COURT
        OF
     NEVADA
                                                               7
(0) 1947A .),)12IT4o
                 problems—a recent stroke and the removal of her thyroid and gallbladder.
                 Weighing even further against placing the children with their mother is
                 her admitted disregard for the Texas court's custody order and that she
                 only permits the children to converse with their father on speakerphone.
                 See In re Marriage of Kramer, 570 N.E.2d 422, 428 (Ill. App. Ct. 1991);
                 Kirk v. Iowa Dist. Court, 508 N.W.2d 105, 110 (Iowa Ct. App. 1993); cf. In
                 re Marriage of H.B., 559 S.W.2d 73, 75-76 (Mo. Ct. App. 1977).
                              In sum, even if the district court found that the Pena
                 children's circumstances had changed, its determination that the
                 children's best interests were served by the modification is not, in my
                 view, supported. I am also concerned that Paul is paying an unfair price
                 for his military service and Nichole's refusal to return the children to him
                 after he returned from Iraq, a refusal that, however well-meaning,
                 violated the existing Texas custody order and the parties' agreement.
                 Certainly, and in any case, if this court's deference in the context of child
                 custody is so abject that this record is sufficient to support the district
                 court's conclusions—despite that at least three of its four factual findings
                 supporting changed circumstances were erroneous and that it failed to
                 even specify the factual bases for its best-interests determination—the
                 majority should have published an opinion so stating. Accordingly, I
                 dissent.
                                                              iekm.                  J.
                                                       Pickering
                 We concur:


                                                  J.


                                              ,   J.

SUPREME COURT
        OF
     NEVADA
                                                         8
10) 1947A    0